 

Case 1:20-cv-08501-AT Document 14 Filed 11/23/PQ;9rpage byl
DOCUMENT
YONDON Juane Morris’ ELECTRONICALLY FILED
SINGAPORE DOC #:
FIRM and AFFILIATE OFFICES ee
cunIcAGO DATE FILED: 11/23/2020
WASHINGTON, DC
SAN FRANCISCO ERIC W. RUDEN PITTSBURGH
SILICON VALLEY DIRECT DIAL: +1 212 471 1893 NEWARK
SAN DIEGO PERSONAL FAX: +1 212 202 5077 LAS VEGAS
LOS ANGELES E-MAIL ERuden@duanemorris.com CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON www.duanemorris.com MYANMAR
HOUSTON OMAN
AUSTIN A GCC REPRESENTATIVE OFFICE
HANOI OF DUANE MORRIS
HO CHI MINH CITY CES IN MEXICO
AND SRILANKA

November 20, 2020

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007

Re: Hedges v. Weston Distance Learning, Inc., Case No. 1:20-cv-08501

Dear Judge Torres:

We represent Defendant Weston Distance Learning, Inc. in the above-referenced matter.
Defendant respectfully requests a one-month adjournment of the initial pretrial conference
scheduled for December 9, 2020 to January 8, 2021. This request is necessary to allow the
parties time to determine whether resolution is possible and so that the conference is held after
Defendant’s new date of December 18, 2020 to answer or respond to the Complaint. This is
Defendant’s first request for an adjournment. Plaintiff consents to this request.

Thank you for your consideration.

GRANTED. The conference scheduled for December 9, 2020, is
ADJOURNED to January 12, 2021, at 10:00 a.m. By January 5, 2021,
the parties shall submit a joint letter and case management plan.

On-

ANALISA TORRES
United States District Judge

SO ORDERED.

Dated: November 23, 2020
New York, New York

 

DUANE MORRIS Lip
1540 BROADWAY NEW YORK, NY 10036-4086

 

PHONE: +1 212 692 1000 FAX: +1 212 692 1020
